UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31 , 201 5 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code: (281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer☒ Non-accelerated filer ☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of April 30, 2015, there were 118,663,139 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 PARTII Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 6. Exhibits 58 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. (Debtor in Possession) and Subsidiaries Consolidated Balance Sheets (In thousands) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 28,013 $ 62,149 Accounts receivable 3,636 1,922 Income taxes receivable 244 2,136 Value-added tax receivable 4,728 2,343 Inventory 11,784 11,878 Prepaid and other current assets 5,088 6,104 Total current assets 53,493 86,532 Property, equipment and construction in progress, net 182,530 165,971 Restricted cash 2,209 2,209 Other non-current assets 2,207 2,150 Investment in Ecuador property, net 493 501 Deferred tax asset 34,555 33,997 Total assets $ 275,487 $ 291,360 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 5,164 $ 4,380 Accrued liabilities 7,444 6,524 Other liabilities 19,923 22,533 Accrued interest payable - 4,883 Current maturity of long-term debt - 214,312 Total current liabilities 32,531 252,632 Liabilities subject to compromise 223,316 - Asset retirement obligation 5,434 5,330 Total long-term liabilities 5,434 5,330 Commitments and contingencies (Note 18 and 19) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 118,663 and 118,657 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively 573,465 572,890 Accumulated deficit ) ) Total stockholders’ equity 14,206 33,398 Total liabilities and stockholders’ equity $ 275,487 $ 291,360 The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. (Debtor in Possession) and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Net revenue: Oil revenue, net $ 10,892 $ 20,904 Other revenue 427 72 Total net revenue 11,319 20,976 Operating and administrative expenses: Lease operating expense 7,882 5,223 General and administrative expense 6,329 6,197 Geological, geophysical and engineering expense 782 821 Depreciation, depletion and amortization expense 4,458 6,612 Total operating and administrative expenses 19,451 18,853 Operating income (loss) ) 2,123 Other income (expense): Loss from investment in Ecuador property, net (8 ) (8 ) Interest expense, net (contractual interest $4,233) ) ) Other financing costs ) - Gain on derivatives - 30 Interest income 20 5 Other expense ) 67 Total other expense, net ) ) Reorganization items, net ) - Loss before income taxes ) ) Income tax expense 439 1,950 Net loss $ ) $ ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. (Debtor in Possession) and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation 573 834 Depreciation, depletion and amortization 4,458 6,612 Amortization of investment in Ecuador property 8 8 Deferred income taxes 123 1,344 Amortization of discount and deferred financing fees 1,741 2,218 Gain on derivatives - ) Other non-cash items included in net loss 10 ) Changes in operating assets and liabilities: Increase in accounts receivable ) ) (Increase) decrease in value-added tax receivable ) 1,559 Decrease in inventory 363 2,007 Increase in other assets ) ) (Increase) decrease in income taxes receivable 1,211 ) Increase in accounts payable 784 3,266 Increase (decrease) in accrued liabilities 5,245 ) Increase (decrease) in other liabilities ) 38 Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment additions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock, net 2 11 Net cash provided by financing activities 2 11 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 62,149 57,395 Cash and cash equivalents at end of period $ 28,013 $ 46,513 Supplemental cash flow information: Cash paid for: Interest $ - $ 9,143 Income tax 700 Non — cash items: Depletion allocated to production inventory 269 277 Asset retirement obligation capitalized to property and equipment, net of revisions 28 67 The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. (Debtor in Possession) and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise; references herein to “Debtor” refer only to BPZ Resources, Inc.) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru, Zorritos, Peru, Quito, Ecuador and an office in Victoria, Texas. The Company is an independent oil and gas company focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the complementary development of a gas-fired power generation facility which may be wholly-owned or partially-owned by the Company, or may be wholly-owned by a third party. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary, BPZ Energy,LLC, a Texas limited liability company, and its subsidiary, BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership. Currently, the Company, through BPZ E&P, has license agreements for oil and gas exploration and production covering a total of approximately 2.2 million gross (1.9 million net) acres, in four blocks, in northwest Peru and off the northwest coast of Peru in the Gulf of Guayaquil. The Company’s license contracts cover ownership of the following properties: 51% working interest in Block Z-1 (0.6 million gross acres), 100% working interest in Block XIX (0.5 million gross acres), 100% working interest in Block XXII (0.9 million gross acres) and 100% working interest in Block XXIII (0.2 million gross acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”) the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, this exploration extension is subject to government approval and specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil production and up to 40 years for gas production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1 contract, the 40-year term may apply to oil production as well. The Company’s estimate of proved reserves has been prepared under the assumption that the Company’s license contract will allow production for the possible 40-year term for both oil and gas. The Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). In May 2013, the license agreement and operating agreement covering the property were extended from May 2016 to December2029. The Company is in the process of developing its Peruvian oil and gas reserves.The Company entered commercial production for Block Z-1 in November 2010 and produces and sells oil from the Corvina and Albacora fields under the Company’s current sales contracts with Petroleos del Peru - PETROPERU S.A. (“Petroperu”). The Company completed the installation and permitting of the CX-15 platform in the Corvina field in November 2012 to continue the development of the field. In July 2013, the Company spudded its first development well from the CX-15 platform and have completed drilling eight wells from the CX-15 platform. The Company also spudded a new development well from the A platform in the Albacora field in Block Z-1 in September 2013 and have completed drilling five wells thereafter from the A platform. Three onshore shallow exploration wells, ranging in depth from 3,500 to 3,800 feet, were drilled in Block XXIII during 2014. The Company is planning to pursue a long term testing program in these Block XXIII prospects, starting with Piedra Candela, and potentially sell the tested gas under a pilot program to the local communities. On December 14, 2012, Perupetro S.A (“Perupetro”), a corporation owned by the Peruvian government empowered to become a party in the contracts for the exploration and/or exploitation of hydrocarbons in order to promote these activities in Peru, approved the terms of the amendment to the Block Z-1 License Contract to recognize the sale of a 49% participating interest (“closing”) in offshore Block Z-1 to Pacific Rubiales Energy Corp. (“Pacific Rubiales”). Under the terms of the agreements signed on April 27, 2012, the Company (together with its subsidiaries) formed an unincorporated joint venture with a Pacific Rubiales subsidiary, Pacific Stratus Energy S.A., to explore and develop the offshore Block Z-1 located in Peru. On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 License Contract. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements. All such adjustments are of a normal, recurring nature . All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2014 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014. The consolidated financial statements have been prepared on a going concern basis, which contemplates continuity of operations, realization of assets and satisfaction of liabilities in the ordinary course of business. Accordingly, the consolidated financial statements do not include any adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Debtor be unable to continue as a going concern. As a result of the Chapter 11 proceedings, as described below, the satisfaction of the Company’s liabilities and funding of ongoing operations are subject to uncertainty and, accordingly, there is a substantial doubt of the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not purport to reflect or provide for the consequences of the Chapter 11 Case, other than as set forth under “liabilities subject to compromise” on the accompanying consolidated balance sheet and “reorganization items, net” on the accompanying consolidated statement of operations (see Note 2-Liquidity and Capital Resources). In particular, the consolidated financial statements do not purport to show (1)as to assets, their realizable value on a liquidation basis or their availability to satisfy liabilities; (2)as to prepetition liabilities, the amounts that may be allowed for claims or contingencies, or the status and priority thereof; (3)as to shareowners’ equity accounts, the effect of any changes that may be made to the Debtor’s capitalization; or (4)as to operations, the effect of any changes that may be made to the Debtor’s business. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. Numerous interpretations and assumptions are made in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property, plant and equipment, including impairments and asset retirement obligations, liabilities subject to compromise, and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment. Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions. As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. 7 Reclassification Certain reclassifications have been made to the 2014 consolidated financial statements to conform to the 2015 presentation. These reclassifications were not material to the accompanying consolidated financial statements. Summary of Significant Accounting Policies The Company provided a summary discussion of significant accounting policies, estimates and judgments in Note-1 and Note-3 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2014. These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014. Recent Accounting Pronouncements In May 2014, the FASB issued Accounting Standards Update No. 2014-09 (ASU 2014-09), which creates Topic 606, Revenue from Contracts with Customers, and supersedes the revenue recognition requirements in Topic 605, Revenue Recognition, including most industry-specific revenue recognition guidance throughout the Industry Topics of the Codification. In addition, ASU 2014-09 supersedes the cost guidance in Subtopic 605-35, Revenue Recognition—Construction-Type and Production-Type Contracts, and creates new Subtopic 340-40, Other Assets and Deferred Costs— Contracts with Customers. In summary, the core principle of Topic 606 is that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Additionally, ASU 2014-09 requires enhanced financial statement disclosures over revenue recognition as part of the new accounting guidance. ASU 2014-09 is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). The Company is currently evaluating the provisions of ASU 2014-09 and assessing the impact, if any, it may have on its financial position and results of operations. The FASB is currently proposing to delay the effective date by one year. Note 2 — Liquidity and Capital Resources The Company’s consolidated financial statements have been prepared assuming that it will continue as a going concern.The conditions noted below raise substantial doubt about the Company’s ability to continue as a going concern.The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Voluntary Reorganization Under Chapter 11 Overview The Company has not been profitable since it commenced operations and it requires substantial capital expenditures as the Company advances development projects at Block Z-1 and exploration projects in its other Blocks. Currently, the Company requires substantial and significant additional financing to continue to fund its capital expenditure program, service its debt obligations, pay its suppliers and service providers and implement its business plan. The Company’s major sources of funding to date have been debt and equity financing, asset sales and net margin from oil sales. The severe downturn in the economic climate for the oil and gas industry, increased capital costs and debt service costs for the industry, combined with experiencing less-than-expected operating performance in Block Z-1, have placed an extreme strain on the Company’s cash flow from operations. This has resulted in theinability of the Company to meet its debt obligations, and has made it exceptionally difficult for the Company to obtain reasonable financing. As a result of these events, the Company had to explore restructuring alternatives, which culminated in BPZ Resources, Inc. filing for voluntary reorganization under Chapter 11 of the Bankruptcy Code during the first quarter of 2015, as discussed in further detail below. Because of the risks and uncertainties associated with the Chapter 11 case, the Company cannot predict or quantify the ultimate impact that events occurring during the Chapter 11 case will have on its business, financial condition and results of operations, and there is no certainty as to its ability to continue as a going concern . The Company currently has the following convertible notes outstanding: (i) $59.9 million principal amount of Convertible Notes due 2015 (the “2015 Convertible Notes”), which bear interest semi-annually at a rate of 6.50% per year, and (ii) $168.7 million principal amount of Convertible Notes due 2017 (the “2017 Convertible Notes”), which bear interest semi-annually at a rate of 8.50% per year. The 2015 Convertible Notes matured with repayment of approximately $62 million in principal and interest due on March 1, 2015. The Company’s estimated capital and exploratory expenditures for 2015 call for it to spend approximately $49.0 million, excluding capitalized interest, for its three onshore Blocks in which the Company holds 100% working interests, and its share of the capital and exploratory expenditures for offshore Block Z-1 required under its Joint Venture Agreement with Pacific Rubiales. The carry amount Pacific Rubiales agreed to pay under the joint venture was completed in December 2014 and the Company is now responsible for funding its full share of capital expenditures and joint operating expenditures for Block Z-1. 8 The price of oil per barrel has dropped dramatically, particularly in the fourth quarter 2014 and continuing in the first quarter 2015, by more than half since its high in June 2014. In mid-October 2014, the Company withdrew its previously announced private placement offer of $150.0 million in senior secured notes due 2019 due to adverse market conditions. On December 8, 2014, the Company received a notification from the New York Stock Exchange (“NYSE”) that the Company had fallen below the NYSE's continued listing standard relating to minimum share price, which requires a minimum average closing price of $1.00 per share over 30 consecutive trading days. The price has remained well below such threshold and the NYSE subsequently notified the Company on March 2, 2015 that it had determined to commence proceedings to delist our common stock. As a result of the aforementioned events and circumstances, in December 2014 the Company engaged the services of Houlihan Lokey Capital Inc. and Stroock& Stroock& Lavan LLP (the “Advisors”) to assist it in analyzing various strategic alternatives and addressing the Company’s liquidity and capital structure, and formed a special committee of the Board of Directors to work with the Advisors. The Company engaged in discussions with representatives of its various debt holders regarding, among other items, the potential terms under which one or both bond issues could be restructured to provide a capital structure which would allow the Company to continue developing its oil and gas assets. The Company has also pursued discussions with other potential investors regarding alternative financing solutions. The Company decided that it was in the best long-term interest of all stakeholders, both credit and equity holders, to expeditiously address the Company's capital structure with the goal of reducing debt and the cost of capital to position the Company for the future, and on March 2, 2015 announced that it had decided not to pay approximately $62 million in principal and interest due on March 1, 2015 on its2015 Convertible Notes and to use a 10-day grace period on principal due and a 30-day grace period on interest due to continue discussions with its debt holders. The Company was unable to reach a mutually agreeable solution within the grace period for the principal amount due on the 2015 Convertible Notes and elected not to make the approximate $59.9 million in principal payment due at the end of the grace period for principal due. As a result, the Company is in default under the 2015 Convertible Notes, permitting the trustee for the 2015 Convertible Notes or the holders of at least 25% in aggregate principal amount of the outstanding 2015 Convertible Notes to declare the full amount of the principal and interest thereunder immediately due and payable. On March 9, 2015 (the “Petition Date”), BPZ Resources, Inc. (the “Debtor”) filed a voluntary petition for reorganization relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) to provide more time to find an appropriate solution to its financial situation and implement a plan of reorganization aimed at improving its capital structure (the "Chapter 11 case"). The Chapter 11 case is being administered by the Bankruptcy Court as Case No. 15-60016. The filing of the Chapter 11 case constituted an event of default that triggered repayment obligations under the 2015 Convertible Notes and the 2017 Convertible Notes, permitting the trustee or the holders of at least 25% in aggregate principal amount of the outstanding 2017 Convertible Notes to also declare the full amount of the principal and interest thereunder immediately due and payable . The ability of the holders of the 2015 Convertible Notes and the 2017 Convertible Notes to seek remedies and enforce their rights under the indentures was automatically stayed as a result of the filing of the Chapter 11 case, and the creditors’ rights of enforcement are subject to the applicable provisions of the Bankruptcy Code. Since the Petition Date, the Debtor has operated its business as a “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and the applicable provisions of the Bankruptcy Code, which will allow the Debtor to continue operations during the reorganization proceedings.The Debtor will remain in possession of its assets and properties, and its business and affairs will continue to be managed by its directors and officers, subject in each case to the supervision of the Bankruptcy Court. The Bankruptcy Court has also granted relief giving the Debtor the authority to take a broad range of actions, including, among others, authority to maintain bank accounts and the cash management system, pay certain employee obligations, post-petition utilities and other customary relief to continue Debtor’s operations. None of the Debtor’s direct or indirect subsidiaries or affiliates has filed for reorganization under Chapter 11 and none is expected to file for reorganization or protection from creditors under any insolvency or similar law in the U.S. or elsewhere. The Debtor’s subsidiaries will continue to operate outside of any reorganization proceedings. The Company therefore does not expect the Debtor’s filing of Chapter 11 protection to impact its license agreements. 9 While operating as a debtor-in-possession under Chapter 11 of the Bankruptcy Code, the Debtor may sell or otherwise dispose of or liquidate assets or settle liabilities, subject to the approval of the Bankruptcy Court or otherwise as permitted in the ordinary course of business. Moreover, the Debtor has not yet filed a plan of reorganization with the Bankruptcy Court. The Debtor currently retains the exclusive right to propose a plan of reorganization under section 1121(d) of the Bankruptcy Code. The ultimate plan of reorganzation, which would be subject to acceptance by the requisite majorities of empowered creditors under the Bankruptcy Code and Bankruptcy Court approval, will likely materially change the amounts and classifications in the Company's Consolidated Financial Statements. No assurance can be given as to the value, if any, that may be ascribed to the Debtor’s various prepetition liabilities and other securities. The Company cannot predict what the ultimate value of any of its securities may be and it remains too early to determine whether holders of any such securities will receive any distribution in the Debtor’s reorganization. In particular, in most cases under Chapter 11 of the Bankruptcy Code, holders of equity securities receive little or no recovery of value from their investment. Accordingly, the Debtor urges that caution be exercised with respect to existing and future investments in any of these securities or other Debtor claims. Our common stock currently only trades in the over-the-counter market on the OTC Pink Marketplace. From March 3, 2015 through March 11, 2015 the Company traded under the symbol “BPZR.” Currently, the Company is traded under the symbol “BPZRQ.” General Information Notices to Creditors; Effect of Automatic Stay.
